Citation Nr: 0501543	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision that 
granted service connection and assigned an initial 50 percent 
evaluation for PTSD, effective October 10, 2000.  

In a December 2001 rating decision, the RO found the veteran 
incompetent to handle disbursement of his VA funds.  The 
veteran's spouse was appointed his fiduciary.  

In January 2002, the veteran filed a notice of disagreement 
(NOD) with the October 2001 decision and the assigned rating.  
The RO issued a statement of the case (SOC) in April 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in April 2002.  

In September 2003, the Board remanded the veteran's claim to 
the RO for additional development.  In October 2004, the RO 
issued a supplemental SOC (SSOC) in which the veteran was 
notified of the continued denial of his claim.  

Because the claim for a higher rating for PTSD involves 
disagreement with the initial 50 percent rating assigned, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the October 10, 2000, effective date for the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by anxiety, depression, sleep 
disturbance, intrusive thoughts, suicidal ideations, poor 
concentration and energy, as well as feelings of hopelessness 
and worthlessness; these symptoms reflect no more than 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, from 
October 10, 2000, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Through a March 2004 notice letter, an April 2002 SOC, as 
well as an October 2004 SSOC, the veteran was notified of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the notice letter of March 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  With respect to the fourth requirement, the veteran 
does not appear to have been given proper notice regarding 
the need to submit all pertinent evidence in his possession.  
However, in June 2004, the veteran notified the RO that he 
had no additional evidence to submit.  See VAOPGCPREC 7-2004.  
As such, the Board finds that the four content on notice 
requirements have been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the October 
2001 rating decision on appeal.  The Board finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  

In this respect, the Board points out that the April 2002 SOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  In addition, the RO 
notified the veteran of the VCAA and VA's duties to notify 
and assist in its letter of March 2004, as well as in its 
October 2004 SSOC.  After each, the veteran was afforded an 
opportunity to respond.  At no time in response to those 
letters has the veteran or his spouse, which as noted above 
is the veteran's fiduciary, informed the RO of the existence 
of any evidence that has not already been obtained or 
submitted.  

In this respect, in a letter to the RO in October 2000, the 
veteran's spouse reported that the veteran had been treated 
for his PTSD by a number of doctors and a psychologist, 
although she did not report the dates of such treatment.  The 
Board notes that the March 2004 notice letter was addressed 
to both the veteran and his spouse.  The veteran's spouse did 
not respond to the letter, and as noted above the veteran 
identified having no further evidence to submit in support of 
his claim.  

Furthermore, the Board also finds that there is no indication 
whatsoever that any additional action is needed to satisfy 
the duty to assist.  The veteran has undergone a VA 
examination in connection with his claim on appeal and all 
identified pertinent VA medical records have been associated 
with the claims file.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating assigned following the initial 
grant of service connection.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2004).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 50 percent disabling, 
pursuant to a General Rating Formula for psychiatric 
impairment other than eating disorders, and the rating has 
been assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence of record documents that the veteran's 
PTSD has been manifested, primarily, by anxiety, depression, 
sleep disturbance, intrusive thoughts, suicidal ideations, 
poor concentration and energy, as well as feelings of 
hopelessness and worthlessness.  In addition, the veteran 
reportedly has experienced family problems associated with 
his PTSD.  

In particular, clinical records document the veteran 
participating in a PTSD therapy group and taking various 
anti-depressants.  An October 2000 psychosocial assessment 
reflects a report that the veteran's physician took him off 
work due to his blood pressure and general stress.  It was 
noted that the veteran worked as a regional truck driver and 
had reportedly held at least 40 different jobs.  The veteran 
reportedly quit many jobs due to his temper, although he also 
quit jobs due to poor working conditions.  Work was reported 
as being a source of stress to the veteran.  In addition, the 
veteran also reported that he had a handful of close friends 
to whom he had related over the years.  The veteran scored a 
35 on the Beck Depression Inventory scale, which was noted as 
being reflective of a severe range of depression.  

In November 2000, the veteran reported that his family had 
been torn apart as a result of dealing with his anxiety about 
the Vietnam War.  

An October 2001 report of VA examination notes that the 
veteran had a history of constant suicidal ideations.  The 
veteran was also noted to complain of nightmares and 
flashbacks, depression, anhedonia, hypervigilance, startled 
response, feelings of hopelessness and worthlessness, as well 
as having poor concentration and energy.  The veteran 
indicated that he was currently employed driving a tractor-
trailer.  The veteran also indicated that his relationship 
with his family was not good and that he had only one friend.  
On clinical evaluation, the veteran was dressed causally and 
was cooperative.  He mood was depressed, his affect blunted, 
and his speech soft.  Thought process and content were 
normal.  There were no suicidal or homicidal ideations, and 
the veteran was oriented to person, time, and place.  Insight 
and judgment were fair, memory was one out of three, and the 
veteran was unable to do serial sevens.  The examiner noted 
that the veteran had symptoms of PTSD and depression, that 
the veteran was able to work but was very isolative, and that 
the veteran had severe problems with relationships.  The 
examiner reported a global assessment of functioning (GAF) 
score of 35.  

A January 2002 treatment record reflects that the veteran was 
doing well with Prozac and his mood less depressed although 
his affect was still constricted.  There were no suicidal 
ideations reported.  

Considering the above evidence in light of the relevant 
criteria, the Board finds that since the effective date of 
the grant of service connection, the veteran's PTSD has more 
nearly approximated the criteria for a 70 percent, rather 
than the assigned 50 percent, rating.  38 C.F.R. § 4.7.  

In this respect, the veteran's overall psychiatric impairment 
has been manifested by severe depression, periodic suicidal 
ideations, isolative behavior, and severe problems with 
relationships.  The veteran also has been found to be 
incompetent to handle his financial affairs.  The Board finds 
that this symptomatology more nearly reflects occupational 
and social impairment with deficiencies in most areas, such 
as work, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  

In granting a rating to 70 percent for the veteran's PTSD, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The Board also given the veteran the 
benefit of the doubt and has attributed all of the veteran's 
psychiatric symptoms and impairment to his service-connected 
PTSD, notwithstanding his additional diagnosis of depression.  
Cf. See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds, however, that the veteran's psychiatric 
symptoms have not, at any point since the October 10, 2000 
effective date of the grant of service connection, met the 
criteria for at least the next higher, 100 percent, 
evaluation.  As noted above, a 100 percent rating requires 
total occupational and social impairment due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  
In this respect, the veteran has not been found to have 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

Moreover, given the symptoms shown, the GAF of 35 assigned in 
October 2001, alone, provides no basis for a higher rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

A GAF score of 35 ( which mirrors the Beck Depression 
Inventory score of 35), is reflective of severe depression.  
According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The GAF of 35, when considered with the veteran's 
reported symptoms and other objective clinical findings, 
indicates that the veteran's PTSD results in no more 
impairment than is contemplated by the current 70 percent 
rating.  

Additionally, the Board finds that there is no showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to and discussed in the April 
2002 SOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the 70 percent rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  As noted 
above, while the veteran has reportedly had a very unsteady 
work history, he is currently employed driving a tractor-
trailer.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that since the 
October 10, 2000, effective date of the grant of service 
connection, the veteran's PTSD has met the criteria for an 
initial 70 percent, but no higher, rating. 


ORDER

An initial 70 percent rating for service-connected PTSD, from 
October 10, 2000, is granted. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


